Citation Nr: 0901920	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-03 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to May 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by which the RO denied 
entitlement to TDIU.  


FINDING OF FACT

As the RO has granted entitlement to TDIU by a July 2008 
rating decision, there is no longer a controversy regarding 
the issue of entitlement to TDIU.


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to a 
claim for VA benefits before the Board as to the issue of 
entitlement to TDIU.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. § 20.101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in October 2005, entitlement to 
TDIU was denied.  The veteran perfected an appeal in January 
2006, and the case was certified to the Board in November 
2006.  While the case was pending on the Board's docket, the 
RO granted entitlement to TDIU by July 2008 rating decision.  

As the benefit sought on appeal has been fully resolved in 
the veteran's favor, there is no longer a question or 
controversy before the Board as to the issue of entitlement 
to TDIU.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.4 (2008).  There 
are no exceptions to the mootness doctrine present because 
the relief sought on appeal, entitlement to TDIU, has been 
accomplished without the need for action by the Board.  See 
Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. 
Brown, 8 Vet. App. 365, 367-68 (1995); 38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. § 20.101.


ORDER

The claim of entitlement to TDIU is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


